I dissent.
The supply of water for the rapidly increasing population of the highly favored section of territory that embraces both of the litigating cities is of the highest importance and should be given the most serious consideration. The site of the proposed well is very close to the boundary of San Gabriel and piping across this territory would be no more than a trivial and temporary inconvenience to anybody. The city lot owned by South Pasadena, the site of the proposed well, is, and so are all of the surrounding lots, much larger than the ordinary city residential lot. It is proposed to place all power current cables and all structures beneath the surface of the ground and it is apparent that the site would yield readily to beautification through parking, striking examples of which may be found in this county. The sinking of the well and all of the construction work would scarcely be more noisy or otherwise objectionable than the erection of a first-class residence. The evidence and the ordinary knowledge extant on the science of electrical pumping show that the operating noise would be unnoticeable a few yards from the pump. The periodical removal of sand by means of a temporary derrick no higher than an ordinary fruit-tree would seem to furnish no element of danger to the health, safety or welfare of the neighborhood. It is undoubtedly true that pumping plants can be objectionable, but there is nothing inherently or incurably objectionable about them. It may be that the two or three plants in the vicinity have been and now are objectionable. A residence may be objectionable and so may a ragged vacant lot be objectionable. With the proposed plant out of sight and out of hearing, and with the site beautified it would seem a more logical procedure to profit by the example of a properly regulated and restricted plant than to stop progress by a prohibitory order. Rather than one municipality being compelled unrighteously to bear the burden of another, as the majority opinion indicates would be the case if the well were sunk, I think the sinking of the well and the maintenance of the pumping plant under proper and strict regulation would create no burden but would show the way for the elimination of present burdens. The broader and truer vision is that the prosperity of South Pasadena would *Page 419 
also aid the prosperity of its neighbor, San Gabriel, as an adequate water supply for each is essential to the general prosperity of the whole section of which these two cities are a part.
It should be borne in mind that there is no issue of water ownership or of so-called water rights in the case.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 27, 1933.
Shenk, J., dissented.